DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“captured image acquisition unit” in claim 1, 10;
“evaluation value calculation unit” in claim 1, 10;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nara et al. WO2015/012096.
For claim 1, Nara discloses a “medical image processing apparatus comprising: 
a captured image acquisition unit (video processors 22, 26; fig 1; [17-18]) configured to acquire a first captured image obtained by capturing light from an observation target to which light of a first wavelength band is emitted and a second captured image obtained by capturing fluorescence from the observation target excited by excitation light of a second wavelength band different from the first wavelength band; 
an evaluation value calculation unit (ranging contrast calculation unit 23 and distance measurement contrast calculation unit 27; fig 1; [15, 19]) configured to calculate, based on the first captured image, an evaluation value to be used for at least one of a first control of controlling a focus position of an imaging device configured to generate each of the first captured image and the second captured image and a second control of controlling a brightness of the first captured image and the second captured image; and 
an operation controller (comparison/selection unit 29; fig 1; [21]) configured to execute at least one of the first control and the second control based on the evaluation value”.
For claim 2, Nara discloses the “medical image processing apparatus according to claim 1, wherein the excitation light is light in a blue wavelength band (per applicant’s specification, the blue wavelength excitation band for protoporphyrin is defined as 375 nm – 445 nm.  Nara [35] describes use of excitation wavelength band 390 nm – 445 nm) that excites protoporphyrin”.
For claim 3, Nara discloses the “medical image processing apparatus according to claim 1, further comprising: 
a light source controller (light source section 3; fig 1; [11-12]) configured to 
control a light source device to emit light in the first wavelength band (xenon light [12]) from the light source device in a first period (xenon lamp light where the excitation light filter for the excitation light is inserted into and removed from the optical path of ordinary light resulting in a first period [12]), and 
control the light source device to emit the excitation light (excitation light from the excitation light filter 5; [12]) from the light source device in a second period, the first period and the second period being alternately repeated ([12]); and 
an imaging controller (video processor 22, 26; [17-18]) configured to 
control the imaging device to capture the light from the observation target to which the light in the first wavelength band is emitted in the first period so as to generate the first captured image, and 
control the imaging device to capture the fluorescence from the observation target excited by the excitation light in the second period so as to generate the second captured image”.
For claim 10, Nara discloses a “medical observation system comprising: 
a light source device (light source section 3; fig 1; [11-12]) configured to emit light in a first wavelength band (xenon light [12]) and excitation light (excitation light from the excitation light filter 5; [12]) in a second wavelength band different from the first wavelength band; 
an imaging device (imaging units 20, 21; [14]) configured to generate a first captured image by capturing light from an observation target to which light in the first wavelength band is emitted and that generates a second captured image by capturing fluorescence from the observation target excited by the excitation light; and 
a medical image processing apparatus configured to process the first captured image and the second captured image, 
wherein the medical image processing apparatus includes: 
a captured image acquisition unit (video processor 22, 26; [17-18]) configured to acquire the first captured image and the second captured image; 
an evaluation value calculation unit (ranging contrast calculation unit 23 and distance measurement contrast calculation unit 27; fig 1; [15, 19]) configured to calculate, based on the first captured image, an evaluation value to be used for at least one of a first control of controlling a focus position of the imaging device that generates the first captured image and the second captured image individually and a second control of controlling a brightness of the first captured image and the second captured image; and 
an operation controller (comparison/selection unit 29; fig 1; [21]) configured to execute at least one of the first control and the second control based on the evaluation value”.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795